Title: From Alexander Hamilton to Oliver Wolcott, Junior, 9 June 1796
From: Hamilton, Alexander
To: Wolcott, Oliver, Jr.


New York June 9. 1796
Dr. Sir
I called at your house the morning of my departure but you was not then up. While I was in the City we had a little conversation concerning an affair of an arrangement with Swan for effecting a remittance to Holland. I intended to have resumed it for two reasons, one because it has been represented to the disadvantage of the Conduct of the Treasury, another because Swan who lodged at the same house with me begged me to converse with you on the subject and give my opinion both to you & him of what I thought of the matter. The latter I should of course have managed with due regard to all prudential considerations.
But I wished chiefly to apprise you that it is industriously circulated that Monroe & Skipwith, as Agents for the Treasury received Swan’s money at Paris to remit to Holland, that they mismanaged the fund, produced besides delay, loss—and that the Treasury now endeavours to turn the loss on Swan. If you have not been apprized of this it is requisite you should be.
Yrs. truly
A Hamilton
